EXHIBIT 10.1
NVIDIA Corporation
1998 Non-Employee Directors’ Stock Option Plan
 
Nonstatutory Stock Option
(Annual Grant - Board Service)
[rev 08-01-04]
 
TERMS and CONDITIONS of STOCK OPTION
 
This document sets forth the terms of a Stock Option (the “Option”) granted by
NVIDIA Corporation, a Delaware corporation (the “Company”), pursuant to its 1998
Non-Employee Directors’ Stock Option Plan (the “Plan”). The Option is evidenced
by a Certificate of Stock Option Grant (“Certificate”) displayed at the website
of Smith Barney Stock Plan Services. The Certificate is hereby incorporated
herein by reference, including without limitation the information in the
Certificate that specifies the person to whom the Option is granted (“Grantee”),
the specific details of the grant, and Grantee’s electronic acceptance of the
Certificate at the website of Smith Barney Stock Plan Services.
 
The grant hereunder is in connection with and in furtherance of the Company’s
compensatory benefit plan for Non-Employee Directors (as defined in the Plan).
 
The details of your Option are as follows:
 
1.  The total number of shares of Common Stock subject to this Option are set
forth in the Certificate This Option is not intended to qualify and will not be
treated as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). Subject to the
limitations contained herein, this Option shall be exercisable with respect to
each installment indicated below on or after the date of vesting applicable to
such installment, as set forth in the Certificate.
 
2.  The exercise price of this Option is set forth on the Certificate, being
equal to the Fair Market Value (as defined in the Plan) of the Common Stock on
the date of grant of this Option.
 
3.  This Option shall become exercisable as follows:
 
(a)  If you have attended at least seventy-five percent (75%) of the meetings of
the Board held between the date of grant and the two (2)-year anniversary of the
date of grant of this Option, then this Option will begin vesting quarterly in
equal installments on the two (2)-year anniversary of the date of grant, such
that this Option shall become vested and exercisable on the three (3)-year
anniversary of the date of grant.
 
(b)  If your service as a director terminates before the second anniversary of
the grant date due to disability or death, then this Option shall immediately
vest and become exercisable quarterly pro rata basis.
 
(c)  Unless this Option grant sooner vests and becomes exercisable as provided
in subsections 3(a) or 3(b) above, this Option shall vest over the four (4)-year
period following the date of grant at the rate of thirty percent (30%) on the
three (3)-year anniversary of the date of grant of this Option and seventy
percent (70%) on the four (4)-year anniversary of the date of grant of this
Option such that this entire Option shall become vested and exercisable on the
four (4)-year anniversary of the date of grant of the Option, provided that you
have, during the entire period prior to each such vesting installment date,
continuously served as a director or employee of or consultant to the Company or
any Affiliate of the Company, whereupon this Option shall become fully vested
and exercisable in accordance with its terms with respect to that portion of the
shares represented by that installment.
 
(d)  If your service as a Non-Employee Director or employee or member of the
Board of Directors of or consultant to the Company or any Affiliate of the
Company terminates for any reason or for no reason, this Option shall be
exercisable only to the extent vested on such termination date, and shall
terminate to the extent not exercised on the earlier of the Expiration Date (as
defined below) or the date twelve (12) months following the date of termination
of all such service; provided, however, that if such termination of service is
due to your death, this Option shall terminate on the earlier of the Expiration
Date or eighteen (18) months following the date of your death.
 
4.  (a)  You may exercise this Option, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to Section 6 of
the Plan. You may exercise this Option only for whole shares.
 
(b)  You may elect to pay the exercise price under one of the following
alternatives:
 
(i)  Payment in cash or check at the time of exercise;
 
(ii)  Payment pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board which results in the receipt of cash (or check) by
the Company either prior to the issuance of shares of the Common Stock or
pursuant to the terms of irrevocable instructions issued by you prior to the
issuance of shares of the Common Stock; or
 
(iii)  Payment by a combination of the methods of payment specified in
subparagraphs (i) and (ii) above.
 
(c)  By exercising this Option you agree that the Company may require you to
enter an arrangement providing for the cash payment by you to the Company of any
tax-withholding obligation of the Company arising by reason of the exercise of
this Option. Notwithstanding anything to the contrary contained herein, you may
not exercise this Option unless the shares issuable upon exercise of this Option
are then registered under the Securities Act of 1933, as amended (the
“Securities Act”), or, if such shares are not then so registered, the Company
has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. 
 
5.  This Option is not transferable except (i) by will or by the laws of descent
and distribution, (ii) by written designation which takes effect upon your
death, (iii) by written instruction, in a form accepted by the Company, to your
spouse, children, stepchildren, or grandchildren (whether adopted or natural),
to a trust, family limited liability company or family partnership created
solely for the benefit of you and the foregoing persons, (iv) to your former
spouse (if transfer is pursuant to a judicial decree dissolving your marriage)
or (v) to such persons or entities as determined by the Company, from time to
time. During your life this Option is exercisable only by you or a transferee
satisfying the above conditions. The right of a transferee to exercise the
transferred portion of this Option after your termination of employment with the
Company shall terminate in accordance with your right of exercise under Section
5 of this Option, and after your death under Section 6 of this Option (treating
the transferee as a person who acquired the right to exercise this Option by
bequest or inheritance). The terms of this Option shall be binding upon the
transferees, executors, administrators, heirs, successors, and assigns of the
Grantee. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise this
Option.
 
6.  The term of this Option (“Expiration Date”) is six (6) years measured from
the grant date, subject, however, to earlier termination upon your termination
of service, as set forth in Section 6 of the Plan.
 
7.  Any notices provided for in this Option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.
 
8.  This Option is subject to all the provisions of the Plan, a copy of which is
available at the website of Smith Barney Stock Plan Services, and its provisions
are hereby made a part of this Option, including without limitation the
provisions of Section 6 of the Plan relating to option provisions, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Option and those of the
Plan, the provisions of the Plan shall control other than with respect to
Section 6 hereof in which the Option shall control.
 
9.  Notwithstanding anything to the foregoing, this Option shall not be
exercisable in whole or in part unless and until the Company’s shareholders have
approved the Plan.
 
IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the website of Smith Barney Stock Plan Services.
 
NVIDIA CORPORATION
 
Jen-Hsun Huang
President and Chief Executive Officer
 
GRANTEE
 

  (Acceptance designated electronically at the website of Smith Barney Stock
Plan Services.)

 
